Citation Nr: 0923021	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left foot ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of poliomyelitis involving the left lower 
extremity.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left Achilles tendon injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1954 to February 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In May 2009, the Veteran's representative requested that the 
Board advance the Veteran's case on the Board's docket based 
on 38 C.F.R. § 20.900(c) due to the age of the Veteran; the 
Board notes, however, that the Veteran does not meet the age 
requirements as set forth by the applicable regulatory 
provision and the representative has not requested 
advancement on any other basis.  As such, the motion is 
denied.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran sustained additional disability caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA treatment; nor is it due to an event that was not 
reasonably foreseeable.

2.  The August 1998 rating decision that denied service 
connection for residuals of poliomyelitis involving the left 
lower extremity was reviewed and affirmed in a Board decision 
dated August 2000.

3.  Evidence received since the August 2000 Board decision, 
when considered with previous evidence of the record, does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of 
poliomyelitis involving the left lower extremity.

4.  The Veteran did not appeal a November 1999 rating 
decision that denied service connection for residuals of a 
left Achilles tendon injury.

5.  Evidence received since the November 1999 rating 
decision, when considered with previous evidence of the 
record, does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of a left Achilles tendon injury.


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left foot ulcer are not warranted. 38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.361 (2008).

2.  The August 2000 Board decision that denied service 
connection for residuals of poliomyelitis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008). 
 
3.  The evidence received subsequent to the August 2000 Board 
decision is not new and material; the claim for service 
connection for residuals of poliomyelitis involving the left 
lower extremity is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).

4.  The November 1999 rating decision that denied service 
connection for residuals of left Achilles tendon injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008). 
 
5.  The evidence received subsequent to the November 1999 
rating decision is not new and material; the claim for 
service connection for residuals of a left Achilles tendon 
injury is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Claim under 38 U.S.C.A. § 1151

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The Veteran was not provided notice of the criteria for 
establishing an effective date and disability rating.  In 
this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that the Veteran's claim is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.

New and material evidence claims

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in September 2004 
included the criteria for reopening a previously denied claim 
and the criteria for establishing service connection.  
However, the letter did not specify why the underlying claims 
for service connection were denied.  Rather, the letter 
merely stated that both claims were previously denied because 
the evidence was insufficient to reopen a claim for service 
connection based on aggravation.

In this case, the duty to notify has not been fulfilled.  
However, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
In that regard, the Board notes that the Veteran was provided 
the basis for a denial of service connection for residuals of 
poliomyelitis, namely that there was no evidence of in-
service aggravation, in a rating decision dated May 1958, a 
Board decision dated September 1958, a supplemental statement 
of the case (SSOC) dated April 1977, a rating decision dated 
August 1998, and a Board decision dated August 2000.  With 
respect to the claim for service connection for residuals of 
a left Achilles tendon injury, the Veteran was provided the 
basis for that denial, that there was no evidence of in-
service aggravation in an April 1977 rating decision, April 
1977 SSOC, and November 1999 rating decision.  Given the long 
history with which the Veteran has pursued these two claims, 
the Board finds that, under these circumstances, a reasonable 
person should have known the requirement that new and 
material evidence for either claim must address the question 
of in-service aggravation.  See Shinseki v. Sanders/Simmons, 
129 S.Ct. 1696 (2009); 556 U.S. ____ ; see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that VA can 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; or (2) that a 
reasonable person could be expected to understand what was 
needed.)

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, lay statements, 
and prior hearing transcript have been associated with the 
claims file.  VA has provided the Veteran with opportunity to 
submit evidence and arguments in support of his claim.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.
 
B.  Law and Analysis

38 U.S.C.A. § 1151 claim for left foot ulcer

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application. 
 
38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized. 
 
38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction. 
 
38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

The Veteran filed his claim under 38 U.S.C.A. § 1151 in 
August 2006.  The claim reads, "Entitlement to compensation 
for left foot disability as if service connected under the 
provisions of 38 USC 1151 based on the premise of medical 
negligence at the Newington VAMC."

As noted above, the Veteran received VCAA notice regarding 
what the evidence must show to support his claim under 
38 U.S.C.A. § 1151.  However, no additional information or 
details have been provided by the Veteran regarding the 
medical negligence he alleged in his claim.  The Veteran has 
not stated when the alleged negligence occurred or in what 
context the alleged negligence occurred (e.g. hospital care, 
medical treatment, surgical treatment, or examination).  
Furthermore, the Veteran has not stated with any specificity 
what additional disability resulted from the alleged 
negligence.  

In adjudicating the claim, the RO based its decision on VA 
treatment records dated March 2006 which showed treatment of 
an ulcer with exposed tendon on the anterior portion of the 
left foot.  The ulcer was described as nickel-sized with 
erythema in the immediately surrounding area and a purulent 
yellow discharge.  Subsequent records dated January 2007 
indicate that the ulcer was still present but had improved.  
It was described as dime-sized with slight erythema and less 
drainage.  Based on these findings, the RO denied the claim 
as the evidence showed no additional disability as the result 
of VA care or treatment.

The Board notes that the Veteran's claim alleged negligence 
at the Newington VA Medical Center (VAMC).  The treatment 
records that the RO relied on and that are associated with 
the claims file are from the West Haven VAMC.  Subsequent 
statements from the Veteran's representative indicate that 
the West Haven VAMC records are the correct records.  See 
August 2007 Statement in Lieu of From 646 ("Department of 
Veterans Affairs treatment notes reveal March 2006 treatment 
of an ulcer at the left hallux with exposed tendon that had 
come and gone for the past two years and had been treated by 
a private podiatrist.").

Based on the competent medical evidence of record, there is 
no indication that the Veteran sustained any additional 
disability to his left foot as the result of VA care or 
treatment.  Treatment records dated May through September 
indicate the Veteran's ulcer was nickel-sized and had 
purulent drainage.  As noted, however, subsequent records 
show the Veteran's left foot ulcer was not fully healed, but 
had shown some improvement, with a reduction in size, 
erythema and drainage.  Therefore, with respect to a claim 
under 38 U.S.C.A. § 1151 for a left foot ulcer, the Board 
finds that the Veteran has not sustained any additional 
disability as the result of VA care or treatment and 
compensation is not warranted.

Assuming, for the sake of argument, that the Veteran's claim 
is not related to treatment received for a left foot ulcer 
from the West Haven VAMC, the Board finds that compensation 
is still not warranted.  When determining the scope of a 
claim, the Board must consider the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  Although VA does not maintain strict 
pleading requirements and allows for a sympathetic reading of 
claims, the sympathetic reading requirement does not obligate 
the Board to conduct an exercise in prognostication, but only 
requires that it consider all claims reasonably raised by the 
evidence.  See Talbert v. Brown, 7 Vet. App. 352, 356-357 
(1995).  A VA adjudicator is not required to anticipate a 
claim for benefits for disabilities that have not been 
identified in the record by medical professionals or by 
competent lay evidence at the time that a claimant files a 
claim or during the claim's development.  Brokowski v. 
Shinseki, ___Vet. App. ___ (2009 WL 1586901 (Vet. App.))  
Given the lack of details regarding the circumstances of the 
Veteran's 38 U.S.C.A. § 1151 claim, compensation for an 
additional disability is not appropriate.

New and material evidence

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service, provided the 
veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  38 
C.F.R. § 3.306.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

Historically, the Veteran was denied service connection for 
residuals of poliomyelitis in the left lower extremity, based 
on aggravation, in a May 1958 rating decision.  That denial 
was affirmed in a Board decision dated September 1958.  The 
Veteran was denied service connection for residuals of a left 
Achilles tendon injury, based on aggravation, in an April 
1977 rating decision, and that denial was affirmed in a Board 
decision dated September 1977.  At that time, the Board found 
that it was apparent that the Veteran had had poliomyelitis 
at age 11; that the Veteran underwent hospital evaluation in 
service prior to discharge which revealed a rather stable 
condition with atrophy of the left thigh, calf and hip; and 
that while the preexisting disability of the left lower 
extremity might have caused the Veteran numerous problems 
during service, that did not mean that there was a 
significant aggravation resulting in increased permanent 
severity of the preexisting condition.  Thus, the Board 
concluded that the evidence added to the record since 1958 
was either cumulative or related to treatment of the 
Veteran's poliomyelitis many years after service and as such, 
did not present a new factual basis warranting an award of 
service connection.  

The Veteran attempted to reopen his claim for residuals of 
poliomyelitis, as well as his claim for residuals of a left 
Achilles tendon injury, but was denied in rating decisions 
dated August 1998 and November 1999, respectively.  The 
denial to reopen the claim for poliomyelitis was affirmed in 
a Board decision dated August 2000.

In April 2006, the Veteran again attempted to reopen his 
claims.  A March 2007 rating decision denied service 
connection for residuals of poliomyelitis and residuals of a 
left Achilles tendon injury on the grounds that new and 
material evidence had not been received.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  With respect to the issue 
of service connection for poliomyelitis residuals, the August 
2000 Board decision is final.  With respect to the issue of 
service connection for left Achilles tendon injury residuals, 
the Veteran did not timely appeal the decision of the 
November 1999.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the most recent prior 
denial for the issue of residuals of poliomyelitis in August 
2000, as well as the prior denial for the issue of residuals 
of a left Achilles tendon injury in November 1999, the 
evidence was insufficient in demonstrating that the Veteran's 
preexisting residuals of either poliomyelitis or left 
Achilles tendon injury had increased in severity as the 
result of his active service.

Since the prior final decisions, evidence has been added to 
the claims file.  VA treatment records for 2006 noted the 
Veteran's history of polio with residual left lower extremity 
weakness.  It was further noted that the Veteran occasionally 
wore a brace on that leg, and that the Veteran experienced 
ongoing leg and foot pain.

The Board finds this evidence to be "new" as it was not 
submitted prior to the August 2000 Board decision or November 
1999 rating decision.  However, the Board finds that this 
evidence is not "material" as it does not address the 
reason for the August 2000 or November 1999 denials of 
service connection, specifically the lack of evidence 
demonstrating that the Veteran's claimed disabilities 
permanently increased in severity as the result of active 
service.  In particular, the records submitted do not include 
any information about residuals of the Veteran's left 
Achilles tendon injury, and the medical evidence recently 
received continues to document residuals of poliomyelitis; 
however, the evidence previously considered also showed such 
disability.  Thus, the evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim for 
residuals of poliomyelitis as the evidence does not address 
the question of aggravation in service.  Therefore, the Board 
finds that new and material evidence sufficient to reopen 
claims of service connection for residuals of poliomyelitis 
and residuals of a left Achilles tendon injury has not been 
received.


ORDER

Entitlement to compensation for a left foot ulcer under 
38 U.S.C.A. § 1151 is denied.

The application to reopen a claim of entitlement to service 
connection for residuals poliomyelitis involving the left 
lower extremity is denied.

The application to reopen a claim of entitlement to service 
connection for residuals of a left Achilles tendon injury is 
denied.



_____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


